

116 HR 3731 IH: Strategic and Humane Southern Border Migrant Response Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3731IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Thompson of Mississippi (for himself, Miss Rice of New York, Mr. Khanna, Mr. Cleaver, Mrs. Watson Coleman, Ms. Clarke of New York, Ms. Barragán, Ms. Underwood, Ms. Slotkin, Mr. Correa, Mr. Richmond, Mr. McGovern, Mrs. Demings, Ms. Titus, Ms. Norton, Ms. Jackson Lee, Mr. Langevin, Mr. Payne, and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Foreign Affairs, Agriculture, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo respond to the Northern Triangle migrant surge at the southern border in a strategic and humane
			 manner, and for other purposes.
	
		1.Short title; definitions
 (a)Short titleThis Act may be cited as the Strategic and Humane Southern Border Migrant Response Act. (b)DefinitionsFor the purposes of this Act:
 (1)The term family member means an individual who is— (A)a parent or legal guardian;
 (B)a spouse; (C)a child;
 (D)a step-family member; (E)an immediate family member, to include adult siblings; or
 (F)an extended family member, to include aunts, uncles, adult cousins, and grandparents. (2)The term Flores Settlement Agreement means the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK (commonly known as the Flores settlement agreement).
 (3)The term metering means the U.S. Customs and Border Protection policy to regulate the flow of asylum seekers at ports of entry by denying asylum seekers access to ports of entry.
 (4)The term Migrant Protection Protocols means the protocols announced by the Secretary of Homeland Security on December 20, 2018, or any subsequent revisions to those protocols where certain individuals seeking asylum in the United States are returned to Mexico and to wait outside of the United States for the duration of their immigration proceedings.
 (5)The term Northern Triangle countries means the countries of El Salvador, Guatemala, and Honduras. (6)The term Northern Triangle Migrant Crisis means the increase in families and unaccompanied alien children apprehended by U.S. Customs and Border Protection at the southern border of the United States, predominantly from El Salvador, Guatemala, and Honduras but not from Mexico, that started in fiscal year 2012.
				ISTRATEGY AND TASK FORCE
			101.Northern triangle migrant surge strategic response plan
 (a)Strategic response planNot later than 90 days after enactment of this Act, the President shall transmit to Congress a strategic response plan to manage the Northern Triangle Migrant Surge that focuses on strengthening policies, procedures, practices, and training to ensure timely and fair processing of individuals apprehended at the southern border of the United States that seek asylum under the law, including the provision of immediate protection and humanitarian care.
 (b)ImplementationThe President shall direct the leadership of the following departments and agencies to change policies, procedures, practices, and training to conform with the response plan required under paragraph (1) within 90 days of the issuance of the strategic response plan:
 (1)Department of Homeland Security, including U.S. Customs and Border Protection, Immigration and Customs Enforcement, and U.S. Citizenship and Immigration Services.
 (2)Department of Health and Human Services, including the Office of Refugee and Resettlement. (c)ContentsThe strategic response plan required under this section shall focus primarily on the following:
 (1)How to ensure timely and fair processing of individuals apprehended at the southern border of the United States that seek asylum under the law, including by eliminating practices such as metering and the Migrant Protection Protocols.
 (2)How to provide immediate care and humanitarian protection to individuals apprehended at the southern border of the United States who seek asylum under the law and arrive with family members, are pregnant women, unaccompanied children, elderly, and other vulnerable populations.
 (3)How to ensure that at each stage of custody of individuals apprehended at the southern border of the United States that seek asylum under the law the individuals receive appropriate medical screening and medical care, the provision of regular meals and water, the availability of sanitary, and safe shelter with access to bathroom and shower facilities, basic toiletries and hygiene items, such as toilet paper, soap, toothbrushes, and diapers and feminine hygiene products.
 (4)How to adequately scale holding space capacity and operational personnel to respond to surges of such individuals in a timely manner, as well as identify any capability gaps that may require resources outside of the Department.
 (5)How to ensure compliance with the Flores settlement agreement, which includes the transfer of unaccompanied alien children to the custody of the Department of Health and Human Services within 72 hours of determining that a child is an unaccompanied alien child.
 (6)What oversight mechanisms will be established or augmented to ensure compliance with the strategic response plan.
 (d)ConsiderationIn developing the strategic response plan required under this section, the President shall consider management alerts issued by the Department of Homeland Security Inspector General on May 30, 2019, and July 2, 2019, and any related successor report.
				102.Department of homeland security joint task force to address the northern triangle migrant surge
 (a)In generalNotwithstanding section 708(b)(11) of the Homeland Security Act, not later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish and operate a departmental Joint Task Force, pursuant to section 708 of the Homeland Security Act, to conduct operations using personnel and capabilities of the Department to manage the Northern Triangle Migrant Surge—
 (1)for purposes set forth at subparagraphs (i) and (ii) of subsection (b)(2)(A) of section 708 of the Homeland Security Act; and
 (2)in furtherance of the strategic response plan required under section 101 of this Act. (b)Performance metricsThe Secretary shall submit performance metrics for the Joint Task Force established pursuant to subsection (a) to Congress, consistent with section 708(b)(9) of the Homeland Security Act, that set forth performance metrics for the apprehension, timely and fair processing, and the humane treatment of migrant families and other individuals seeking asylum in furtherance of the strategic response plan required under section 101 of this Act.
 (c)Disbanding the joint task forceUpon establishment of the Joint Task Force pursuant to subsection (a), the Secretary shall report to Congress regarding conditions on the southern border of the United States that would result in the Secretary deciding to disband the Joint Task Force.
 (c)Monthly Reports to CongressThe Director of the Joint Task Force, starting one month after establishment of the Joint Task Force and monthly thereafter until it is disbanded, shall report to Congress on the Joint Task Force’s activities for the period and progress with respect to implementing activities in furtherance of subsection 101 of this Act.
 (d)NotificationNot later than 90 days after disbanding the Joint Task Force, the Secretary shall notify Congress of such action.
 (e)Interagency Border Emergency Cell TerminatedConcurrent with the establishment of the Joint Task Force pursuant to subsection (a), the Secretary shall terminate the interagency border emergency cell established on or about April 2, 2019.
				IIMANAGEMENT AND OPERATIONS
			AHumanitarian Care for Migrant Families
				201.Preserving unity of migrant families
 (a)In generalU.S. Customs and Border Protection shall maintain family unity to the greatest extent operationally feasible, absent a legal requirement or an articulable safety or security concern that requires separation and notwithstanding section 462(g)(2) of the Homeland Security Act, no child apprehended on the southern border of the United States may be separated from a family member apprehended with the child.
 (b)ExceptionOn a nondelegable basis, an Office of Field Operations Field Director or Border Patrol Sector Chief may separate a child from a family member only if there is evidence that the child may be a trafficking victim in violation of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232 et seq.) and, in such instances, must retain records of the evidence relied upon for reaching such a determination and, upon separation, the location of the individuals involved.
					202.Essential humanitarian conditions
 (a)Update statutory requirements for short-Term detentionParagraph (1) of section 411(m) of the Homeland Security Act of 2002 (6 U.S.C. 211(m)) is amended to read as follows:
						
 (1)Access to appropriate temporary shelter, food, and waterThe Commissioner shall make every effort to ensure the provision to an individual apprehended by the Commissioner of appropriate temporary shelter with access to bathroom and shower facilities, water, appropriate nutrition, hygiene, personal grooming items, and sanitation..
 (b)ComplianceNot later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall establish final plans, standards, and protocols to protect the health and safety of individuals in the custody of U.S. Customs and Border Protection, which shall include—
 (1)requirements on the availability and provision of water, appropriate nutrition, hygiene, personal grooming items, and sanitation needs;
 (2)appropriate temporary shelter facilities with access to bathroom and shower facilities and are maintained in conditions that adhere to best practices for the care of children that comply with the relevant recommendations of the American Academy of Pediatrics, including the recommendations included in the Policy Statement of the American Academy of Pediatrics entitled, Detention of Immigrant Children issued in May 2017;
 (3)required training for all Department of Homeland Security personnel and contract personnel who interact with migrants seeking refugee or asylum status while in U.S. Customs and Border Protection custody; and
 (4)transferring responsibilities, where possible, from Department of Homeland Security personnel, particularly law enforcement personnel, for the provision of care of families and unaccompanied alien children apprehended at the southern border of the United States to State-licensed, vetted, and qualified contractors with trained medical and social work staff while in U.S. Customs and Border Protection custody.
						203.Uniform processes for medical screening of individuals interdicted between ports of entry
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231) is amended by adding at the end the following new section:
						
							437.Medical screening of individuals interdicted between ports of entry
 (a)In generalTo improve border security and the processing of individuals and families interdicted by the U.S. Border Patrol between ports of entry, the Commissioner of U.S. Customs and Border Protection, in coordination with the Chief Medical Officer of the Department, shall, not later than thirty days after enactment of this section, establish uniform processes and training to ensure consistent and efficient medical screening of all individuals so interdicted before transfer out of U.S. Customs and Border Protection custody but not longer than 12 hours of such interdiction.
 (b)Screening process componentsAt a minimum, the uniform processes and training established under subsection (a) shall include the following:
 (1)Requirements for initial screening that includes documentation of the following: (A)Visual assessment of overall physical and behavior state, including any possible disability.
 (B)A brief medical history including demographic information, current medications, and any chronic or past illnesses.
 (C)Any current medical complaints. (2)Criteria for determining when to make a referral to higher medical care and a process to execute such referral.
 (3)Recordkeeping requirements on how information is to be recorded for each initial screening, including information on the use of interpretation services.
 (c)TrainingStarting sixty days after the issuance of the uniform processes and training pursuant to subsection (a), any individual carrying out medical screening at a U.S. Customs and Border Protection facility of individuals interdicted by the U.S. Border Patrol between ports shall complete training on the uniform processes..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 436 the following new item:
						
							
								Sec. 437. Medical screening of persons interdicted between ports of entry..
 204.Termination of inhumane protocols and policiesNot later than 30 days after enactment of this Act, the Migrant Protection Protocols and U.S. Customs and Border Protection metering policy shall be terminated.
				205.Alternatives to detention
 (a)In generalInsert new section 890B in the Homeland Security Act:  890B.Alternatives to detention program (a)Establishment (1)In generalThe Secretary shall establish programs to provide alternatives to detention under the immigration laws.
 (2)AvailabilityThe programs under paragraph (1) shall be available to an alien regardless of whether— (A)a decision on a charge of removability with respect to the alien is pending; or
 (B)the alien is subject to an order of removal. (3)Continuum of supervisionThe programs under paragraph (1) shall provide for a continuum of supervision mechanisms and options, including community-based supervision and community support.
 (4)Contracts with nongovernmental organizationsThe Secretary may contract with one or more nongovernmental organizations to provide services under this subsection and subsection (b).
 (b)Restoration of the family case management programNot later than 7 days after the date of the enactment of this section, the Secretary shall fully restore the U.S. Immigration and Customs Enforcement Family Case Management Program as the program existed on January 21, 2016, which shall—
 (1)provide community supervision and community support services, including case management services, appearance services, and screening of aliens who have been detained; and
 (2)be carried out through a contract with a nongovernmental organization that has demonstrated expertise in providing such supervision and support services.
									(c)Determination of vulnerable population or caregiver status required
 (1)In generalExcept as provided in paragraph (3) and subject to paragraph (2), not later than 72 hours after taking an individual into custody under the immigration laws, the Secretary, the Commissioner of U.S. Customs and Border Protection, an immigration officer, or an immigration judge shall make an individualized determination with respect to—
 (A)whether the individual may participate in an alternatives to detention program, including the Family Case Management Program described in subsection (b); and
 (B)the appropriate level of supervision. (2)Presumption for placement in alternatives to detention program (A)In generalThere shall be a presumption for placement in an alternatives to detention program that is a community-based supervision program for any alien who is—
 (i)taken into the physical custody of the Department of Homeland Security; and (ii)a member of a vulnerable population, a parent of a child under 18 years of age, a dependent caregiver, or a family caregiver.
 (B)ExceptionThe presumption described in subparagraph (A) shall not apply if the Secretary, the Commissioner of U.S. Customs and Border Protection, an immigration officer, or an immigration judge specifically determines that the alien is a threat to himself or herself or the public.
 (3)ExceptionsAlternatives to detention programs shall not be available to any individual— (A)detained under section 236A of the Immigration and Nationality Act (8 U.S.C. 1226a); or
 (B)for whom release on bond or recognizance is determined to be a sufficient measure to ensure appearances at immigration proceedings and public safety.
 (d)Annual reportNot later than one year after the Restoration of the Family Case Management Program pursuant to subsection (b), and annually thereafter, the Coordinator shall submit to Congress a report that includes—
 (1)guidance and requirements for referral and placement decisions in alternatives to detention programs;
 (2)information on enrollment in alternatives to detention programs, disaggregated by field office; (3)information on the population enrolled in alternatives to detention programs, disaggregated by type of alternative to detention program and point of apprehension and, to the extent possible, reflecting participation by migrant families and unaccompanied alien children.
 (e)DefinitionsIn this section: (1)Dependent caregiverThe term dependent caregiver means an individual who lives with, and provides more than ½ of the financial support required by, a family member who is—
 (A)under 18 years of age; or (B)unable to engage in substantial employment due to a physical or mental health condition or disability.
 (2)Executive departmentsThe term executive departments has the meaning given the term in section 101 of title 5, United States Code. (3)Family caregiverThe term family caregiver means an individual who lives with, and provides more than ½ of the personal care required by, a family member who is—
 (A)under 18 years of age; or (B)unable to engage in substantial employment due to a physical or mental health condition or disability.
 (4)Family memberThe term family member, with respect to an individual receiving personal care services or financial support, means an individual who is—
 (A)a parent or legal guardian; (B)a spouse;
 (C)a child; (D)a step-family member;
 (E)an immediate family member, to include adult siblings; or (F)an extended family member, to include aunts, uncles, adult cousins, and grandparents.
 (5)Immigration lawsThe term immigration laws has the meaning given the term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)).
 (6)Legal guardianThe term legal guardian means a legal guardian under State law or the law of a foreign country. (7)Member of a vulnerable populationThe term member of a vulnerable population means an individual who—
 (A)is an asylum seeker or is otherwise seeking lawful status; (B)is a victim of torture or trafficking;
 (C)has special religious, cultural, or spiritual considerations; (D)is pregnant or nursing;
 (E)is under 21 years of age; (F)is older than 60 years of age;
 (G)identifies as gay, lesbian, bisexual, transgender, or intersex; (H)is a victim or witness of a crime;
 (I)has a mental disorder or physical disability; or (J)is experiencing severe trauma or is a survivor of torture or gender-based violence, as determined by an immigration judge or the Secretary based on information obtained—
 (i)by the attorney or legal services provider of the individual during intake; or (ii)through credible reporting by the individual.
 (8)ParentThe term parent means a biological or adoptive parent of a child, whose parental rights have not been relinquished or terminated under State law or the law of a foreign country.
 (9)SecretaryThe term Secretary means the Secretary of Homeland Security. (f)Rule of constructionNothing in this section may be construed to supersede or modify—
 (1)the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232 et seq.);
 (2)the Stipulated Settlement Agreement filed in the United States District Court for the Central District of California on January 17, 1997 (CV 85–4544–RJK) (commonly known as the Flores Settlement Agreement);
 (3)the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.); (4)any applicable Federal child welfare law, including the Adoption and Safe Families Act of 1997 (Public Law 105–89); and
 (5)any applicable State child welfare laws.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890B the following new item:
						
							
								Sec. 890B. Alternatives to detention program.
					BStaffing, Support, and Resources
				211.Northern triangle migrant surge support
 (a)In generalStarting not later than 60 days after enactment of this Act, the Secretary of Homeland Security shall enter into memoranda of understanding with appropriate Federal agencies and applicable emergency government relief services, and contracts with State-licensed, vetted, and qualified contractors with health care, public health, social work, and transportation professionals, for purposes of providing care for families and unaccompanied alien children apprehended at the southern border of the United States during the Northern Triangle Migrant Surge.
 (b)Strategic deploymentThe Secretary of Homeland Security shall ensure that the memoranda of understanding and contracts entered into pursuant to subsection (a) ensure core capacity within the Department of Homeland Security to provide adequate care to migrant families and children while in short-term detention that includes physicians specializing in pediatrics, family medicine, emergency medicine, obstetrics and gynecology, geriatric medicine, internal medicine, and infectious diseases; nurse practitioners; other nurses; physician assistants; licensed social workers; mental health professionals; public health professionals; and dieticians.
 (c)Monthly reportsBeginning 90 days after enactment of this Act, the Secretary of Homeland Security shall submit a monthly report to the appropriate congressional committees on the memoranda of understanding and contracts entered into pursuant to subsection (a) as of that date together with—
 (1)information on the deployment of physicians specializing in pediatrics, family medicine, emergency medicine, obstetrics and gynecology, geriatric medicine, internal medicine, and infectious diseases; nurse practitioners; other nurses; physician assistants; licensed social workers; mental health professionals; public health professionals; and dieticians within each border sector; and
 (2)for each sector, the degree to which responsibilities have been transferred from Department of Homeland Security personnel, particularly law enforcement personnel, for the provision of care of migrant families and unaccompanied alien children apprehended at the southern border of the United States to personnel under a memorandum of understanding or contract.
						212.Additional u.s. customs and border protection personnel
 (a)OfficersThe Commissioner of U.S. Customs and Border Protection shall every fiscal year hire, train, and assign not fewer than 600 new officers above the level as of September 30 of the immediately preceding fiscal year until the total number of officers equals the requirements identified each year in the Workload Staffing Model developed by the Commissioner.
 (b)InvestigatorsThe Commissioner of U.S. Customs and Border Protection shall every fiscal year hire, train, and assign 30 new full-time investigators within the Office of Professional Responsibility of U.S. Customs and Border Protection until the total number of investigators enables the Office to fulfill its mission proportionate to the number of new personnel hired in accordance with subsection (a).
 (c)Traffic forecastsIn calculating the number of Office of Field Operations officers needed at each port of entry through the Workload Staffing Model, the Office of Field Operations shall—
 (1)rely on data collected regarding the inspections and other activities conducted at each such port of entry; and
 (2)consider volume from the Northern Triangle Migrant Surge and seasonal surges, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.
 (d)AmendmentSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended—
 (1)by striking model and inserting models; (2)by inserting agricultural specialists, before and support personnel; and
 (3)by inserting before the period at the end the following: , and information concerning the progress made toward meeting officer hiring targets, while accounting for attrition.
						213.Port of entry temporary duty assignments
 (a)Quarterly reportBeginning 60 days after enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit a quarterly report to the appropriate congressional committees that includes, for the reporting period—
 (1)the number of temporary duty assignments of U.S. Customs and Border Protection Officers and support personnel from a port of entry to a temporary duty assignment in response to the Northern Triangle Migrant Surge;
 (2)the ports of entry from which such employees were reassigned; (4)the ports of entry to which such employees were reassigned;
 (5)the ports of entry at which reimbursable service agreements have been entered into that may be affected by temporary duty assignments;
 (6)the duration of each temporary duty assignment; (7)the specific duties personnel will be undertaking during each temporary duty assignment; and
 (8)the cost of each temporary duty assignment. (b)NoticeNot later than 10 days before redeploying employees from one port of entry to another in response to the Northern Triangle Migrant Surge, absent emergency circumstances—
 (1)the Commissioner of U.S. Customs and Border Protection shall notify the director of the port of entry from which employees will be reassigned of the intended redeployments; and
 (2)the port director shall notify impacted facilities (including airports, seaports, and land ports) of the intended redeployments.
 (a)Workforce briefingThe Commissioner of U.S. Customs and Border Protection shall brief all affected U.S. Customs and Border Protection employees regarding plans to mitigate vulnerabilities created by any planned staffing reductions at ports of entry.
					IIIOVERSIGHT
			301.Audits and inspections
 (a)In generalOn an ongoing basis until the Joint Task Force established under section 102 of this Act is disbanded, the Comptroller General and Inspector General of the Department of Homeland Security shall carry out audits and unannounced inspections of facilities in the United States used for purposes of maintaining custody of or otherwise housing individuals apprehended at the southern border of the United States, including unaccompanied alien children (as defined in section 462(g)(2)) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), and report to Congress on compliance with the provisions of the Act.
 (b)CoordinationThe Comptroller General and Inspector General of the Department of Homeland Security shall, to the extent possible, share information and coordinate audits and unannounced inspections to ensure that Congress is provided with audit information on a regular basis and that all facilities in the United States used for the purposes of maintaining custody of or otherwise housing individuals apprehended at the southern border of the United States, including unaccompanied alien children (as defined in section 462(g)(2)) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), are subject to regular audits and inspections.
 302.Congressional AccessAny Member of the United States Congress may enter, without prior notification, any facility in the United States used for purposes of maintaining custody of or otherwise housing individuals apprehended at the southern border of the United States, including unaccompanied alien children (as defined in section 462(g)(2)), of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)) for purposes of conducting oversight.
 303.Photographs of ConditionsThe Inspector General of the Department of Homeland Security, Comptroller General, or Member of Congress conducting oversight pursuant to section 302 of this Act, shall be authorized to take photographs of conditions in any facility in the United States used for purposes of maintaining custody of or otherwise housing individuals apprehended at the southern border of the United States, including unaccompanied alien children (as defined in section 462(g)(2)) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), but shall not publish photographs with personally identifiable information without permission.
			IVNORTHERN TRIANGLE
 401.Restoration of the central american minors programNot later than 7 days after the date of the enactment of this Act, the Secretary shall fully restore the U.S. Citizenship and Immigration Services Central American Minors Program as the program existed on July 31, 2017, to ensure a safe, legal, and orderly alternative to children fleeing violence in Northern Triangle countries and, within 120 days of enactment of this Act, increase the effectiveness of the program by—
 (1)increasing the number of refugee officers available for in-country processing; (2)establishing additional site locations; and
 (3)establishing program guidance prioritizing final determinations on a completed application within 180 days of completion of an application unless the security screening for such child cannot be completed during the 180-day period.
				402.Refugee processing in northern triangle and mexico for third country resettlement
 (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall coordinate with the United Nations High Commissioner for Refugees to support and provide technical assistance to the Governments of Northern Triangle countries and Mexico to ensure access to global resettlement for eligible children and families with protection needs by—
 (1)establishing and expanding in-country refugee reception centers to meet the humanitarian needs of those seeking international protection;
 (2)improving the refugee registration system to ensure that all refugees— (A)are properly screened for security, including biographic and biometric capture;
 (B)receive due process and meaningful access to existing legal protections; and (C)receive proper documents to ensure freedom of movement and access to basic social services;
 (3)creating or expanding a cadre of trained refugee officers capable of evaluating and deciding individual claims for protection, consistent with international law and obligations; and
 (4)developing the capacity to conduct best interest determinations for unaccompanied alien children to ensure that—
 (A)such children with international protection needs are properly registered; and (B)their needs are properly met, which may include family reunification or resettlement based on international protection needs.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a report to Congress that describes the plans of the Secretary of State to assist in developing the refugee processing capabilities described in subsection (a).
 403.Cooperation on combatting human smuggling and traffickingThe Secretary of Homeland Security, in coordination with the Secretary of State, shall expand partnership efforts with law enforcement entities in the Northern Triangle countries and Mexico seeking to combat human smuggling and trafficking in those countries, including—
 (1)the creation or expansion of transnational criminal investigative units to identify, disrupt, and prosecute human smuggling and trafficking operations;
 (2)participation by U.S. Immigration and Customs Enforcement and the Department of Justice in the Bilateral Human Trafficking Enforcement Initiative with their Mexican law enforcement counterparts; and
 (3)advanced training programs for investigators and prosecutors from Northern Triangle countries and Mexico. 404.Investigation and prosecution of human smuggling and traffickingThe Secretary of Homeland Security, acting through the Director of U.S. Immigration and Customs Enforcement shall expand collaborative programs involving Homeland Security Investigations that are aimed at investigating and prosecuting human smugglers and traffickers targeting Central American children and families and operating at the southern border of the United States, including the continuation and expansion of antitrafficking coordination teams.
			405.Information campaign on dangers of migration
 (a)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State, shall design and implement public information campaigns in Northern Triangle countries—
 (1)to disseminate information about the dangers of travel across Mexico to the United States; and (2)to combat misinformation about United States immigration law or policy.
 (b)SpecificationsThe information campaigns implemented pursuant to subsection (a) shall, to the greatest extent possible—
 (1)be targeted at populations and localities with high migration rates; (2)employ a variety of communications media; and
 (3)be developed in consultation with program officials at the Department of Homeland Security, the Department of State, or other government, nonprofit, or academic entities in close contact with migrant populations from Northern Triangle countries, including repatriated migrants.
					